United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
S.A., Appellant
and
U.S. POSTAL SERVICE, PROCESSING &
DISTRIBUTION CENTER, Chicago, IL,
Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Alan J. Shapiro, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 11-286
Issued: August 16, 2011

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Judge
COLLEEN DUFFY KIKO, Judge
MICHAEL E. GROOM, Alternate Judge

JURISDICTION
On November 16, 2010 appellant, through her representative, filed a timely appeal from a
September 14, 2010 merit decision of the Office of Workers’ Compensation Programs (OWCP).
Pursuant to the Federal Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and
501.3, the Board has jurisdiction over the merits of this case.
ISSUE
The issue is whether OWCP met its burden of proof to terminate compensation for wageloss and medical benefits effective April 29, 2010.
FACTUAL HISTORY
The case was before the Board on a prior appeal. By decision dated April 5, 2010, the
Board found that the medical evidence required clarification on the issue of termination of
1

5 U.S.C. § 8101 et seq.

compensation.2 The Board noted that the accepted conditions, according to the statement of
accepted facts provided to the second opinion and referee physicians, were bilateral wrist
extensor tendinitis and right hand dorsal ganglion cyst. The April 15, 2008 pretermination letter,
however, included as accepted conditions a right exostosis (site unspecified) and enthesopathy of
the right wrist and carpus. The case was remanded to determine whether Dr. Michael Vender,
the referee orthopedic surgeon, was provided with an accurate background. The history of the
case as reported in the Board’s prior decision is incorporated herein by reference.
In a memorandum dated April 13, 2010, OWCP stated that the only accepted conditions
were the bilateral wrist tendinitis (international classification of diseases, ninth revision No.
727.05) and the right ganglion cyst (ICD9 727.41). According to OWCP, it had also entered the
ICD9 codes for 726.91 (exostosis) and 726.4 (enthesopathy of wrist and carpus) to “facilitate the
payment of bills” for the two accepted conditions.
By decision dated April 29, 2010, OWCP terminated compensation for wage-loss and
medical benefits. It stated that Dr. Vender was provided an accurate background and it had
mistakenly referred to exostosis and enthesopathy as accepted conditions.
Appellant requested a telephonic hearing before OWCP’s hearing representative, which
was held on July 26, 2010. At the hearing she argued that, if the added conditions were included
in the claim to pay the bills, this would at least imply that they were accepted conditions.
By decision dated September 14, 2010, OWCP’s hearing representative affirmed the
April 29, 2010 OWCP decision. OWCP’s hearing representative found the weight of the
evidence rested with Dr. Vender.
LEGAL PRECEDENT
Once OWCP accepts a claim, it has the burden of justifying termination or modification
of compensation. After it has been determined that an employee has disability causally related to
his employment, it may not terminate compensation without establishing that the disability had
ceased or that it was no longer related to the employment.3
It is well established that, when a case is referred to a referee specialist for the purpose of
resolving a conflict, the opinion of such specialist, if sufficiently well rationalized and based on a
proper factual and medical background, must be given special weight.4
ANALYSIS
As the Board noted in its prior decision, there was confusion as to the accepted conditions
in this case that required clarification. If the conditions of ecstasies and enthesopathy were
accepted conditions, then clearly referee physician, Dr. Vender, did not have an accurate
2

S.A., Docket No. 09-1627 (issued April 5, 2010).

3

Elaine Sneed, 56 ECAB 373 (2005); Patricia A. Keller, 45 ECAB 278 (1993); 20 C.F.R. § 10.503.

4

Harrison Combs, Jr., 45 ECAB 716, 727 (1994).

2

background for an opinion as to whether the accepted employment-related conditions had
resolved. Dr. Vender had been advised that only the conditions of bilateral wrist tendinitis and
the right ganglion cyst were employment related.
In this regard, OWCP stated that the accepted conditions were bilateral wrist tendinitis
and right wrist ganglion cyst. The exostosis (ICD9 726.91) and enthesopathy (726.4) codes were
listed in the “ICD9” heading of the case record, but were not accepted conditions. The Board
notes that there was no reference prior to the April 15, 2008 pretermination letter to the
conditions of exostosis or enthesopathy as accepted conditions. In addition, there was no
probative evidence establishing that the conditions were employment related. The attending
physician, Dr. John McClellan, referred to “carpal bossing” in an April 14, 2004 report and in
subsequent reports he diagnosed ICD9 code 726.91, which he described as “carpal bossing
second carpal metacarpal joint”. He did not provide a rationalized opinion on causal relationship
with employment. It is also noted that Dr. McClellan did not discuss an enthesopathy condition.
The Board accordingly finds that OWCP properly found that exostosis and enthesopathy
were not accepted employment-related conditions. The ICD9 codes for these conditions had
been entered into the case record, but the conditions were not established as accepted
employment injuries. Even if OWCP had authorized payment for these conditions, this does not
itself establish that the conditions are employment related.5
Therefore the statement of accepted facts provided to Dr. Vender accurately noted that
the accepted conditions were bilateral wrist tendinitis and right hand ganglion cyst. In his
September 5, 2007 report, Dr. Vender stated that electrodiagnostic studies did not demonstrate
“any significant neuropathy to explain appellant’s complaints of numbness and tingling or
explain her other subjective complaints. [Appellant’s] physical examination was also very
unremarkable. There were no significant objective findings to substantiate her subjective
complaints. The cover letter for today’s evaluation indicates acceptance of the claim for bilateral
wrist extensor tendinitis and a dorsal ganglion cyst of the right hand. Any complaints and
problems related to these diagnoses appear to have treated and resolved satisfactorily.”
Dr. Vender stated that he did not believe appellant’s current complaints regarding the shoulder
were related to the employment activities and she could return to work as a machine operator. In
a February 7, 2008 report, he opined that he did not believe there is any on-going activity of the
accepted conditions causing disability. Dr. Vender stated that he did not believe appellant has
any significant residuals from the work-related injury, as recovery after that type of surgical
procedure would be essentially complete within two to three months postoperative. He
concluded, “I do not believe [she] continues to suffer from upper extremity work-related
conditions dating back to [October 2003].”
As noted above, a rationalized opinion from a referee physician is entitled to special
weight. The Board finds that Dr. Vender provided a rationalized opinion that the accepted
employment-related conditions had resolved. Dr. Vender’s opinion constituted the weight of the
medical evidence in this case. OWCP met its burden of proof to terminate compensation as of
April 29, 2010.
5

See Glen E. Shriner, 53 ECAB 165, 169 (2001).

3

Appellant may submit new evidence or argument with a written request for
reconsideration to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a)
and 20 C.F.R. §§ 10.605 through 10.607.
CONCLUSION
The Board finds OWCP met its burden of proof to terminate compensation effective
April 29, 2010.
ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated September 14, 2010 is affirmed.
Issued: August 16, 2011
Washington, DC

Alec J. Koromilas, Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

4

